09/15/2020
                               11(&`
         IN THE SUP        rnE COURT       P THE STATE OF MONTANA                      Case Number: PR 20-0005


                                       PR 20-0005
                                                                                   FILED
IN RE THE MOTION OF CAROLE M.BOSCH FOR                                            SEP 1 5 2020
ADMISSION TO THE BAR OF THE STATE OF                                         ,
                                                                             clirtvovotA.,    nvvapri
                                                                                                    f "•
MONTANA                                                                            f         les*     .




      Carole M.Bosch has filed a motion for admission to the Bar ofthe State of Montana
pursuant to Rule V ofthe Rules for Admission, Admission on Motion. The Bar Admissions
Administrator ofthe State Bar of Montana has informed the Court that the Commission on
Character and Fitness has certified that Bosch has provided the necessary documentation
and has satisfied the requirements prerequisite to admission on motion under Rule V.
Therefore,
      IT IS HEREBY ORDERED that upon payment of any application fees and
completion of any other processing requirements as set forth by the Bar Admissions
Administrator, Carole M. Bosch may be sworn in to the practice of law in the State of
Montana. Arrangements for swearing in may be made by contacting the office ofthe Clerk
ofthe Montana Supreme Court.
      The Clerk is directed to provide copies of this order to Petitioner and to the State
Bar of Montana.
      DATED this t 5 day of September, 2020.



                                                             Chief Justice
Justices